In a CPLR article 78 proceeding transferred to this court by order of the Supreme Court, New York County (Kenneth Shorter, J.), entered May 31, 1989, the determination of respondent Division of Housing and Community Renewal (DHCR) dated December 28, 1988, which denied petitioner’s petition for administrative review of DHCR’s July 15, 1986 order fixing rent for the subject apartment, unanimously confirmed and the petition dismissed, without costs.
In this rent overcharge proceeding, DHCR recalculated the rent for the subject apartment using an alternative method because the landlord did not file a complete rental history. The rental history provided belatedly by the landlord consisted, in part, of affidavits obtained from former tenants for the specific purpose of this litigation and a purported "worksheet” of questionable origin. DHCR properly exercised its discretion in finding these documents to be without probative value (see, Matter of Kraus Mgt. v State of N. Y., Div. of Hous. & Community Renewal, 137 AD2d 689, 690-691). Accordingly, DHCR’s determination had a rational basis, for which this court will not substitute its own view (see, Matter of Bambeck v State Div. of Hous. & Community Renewal, 129 AD2d 51, 54, Iv denied 70 NY2d 615).
We have reviewed the petitioner’s remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Ross, Carro, Milonas and Rosenberger, JJ.